Brown, C. J.
1. We are aware of no statute or rule of Court which authorized the Judge to institute such a proceeding and pass such an order, as is complained of in this case. It appears by the evidence that the assignee in bankruptcy found the property, which is the subject of this litigation, in possession of the bankrupt and took possession of it as he did the other property of the bankrupt. He, therefore, became possessed of the property in the regular course off his official duties, and could not be deprived of it by this very summary and irregular proceeding.
2. If the sheriff was entitled to the possession of the property, and, from the evidence before us, we incline to the opinion that he was, he had his remedy by action of trover, *664or he might have instituted the proper proceeding in the Bankrupt Court, to which the assignee was amenable, which would have corrected promptly any error or excess of its officer.
Let the judgment be reversed.